                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

RICHARD LEE BATES,

              Petitioner,

v.                                             CIVIL ACTION No. 1:17cv143
                                               CRIMINAL ACTION No. 4:11cr32
                                                     (Judge Keeley)

JENNIFER SAAD,

              Respondent.

                     MEMORANDUM OPINION AND ORDER
                 REJECTING REPORT AND RECOMMENDATION
             [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
      DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
     GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

        On   August   16,   2017,    the   petitioner,   Richard   Lee   Bates

(“Bates”), filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 (Dkt. No. 1). In his petition, he alleges that,

following its decision to grant in part his request for a nunc pro

tunc1    designation,       the     Federal   Bureau   of   Prisons   (“BOP”)

miscalculated his credit for time spent in state prison. Id. After

the respondent, Jennifer Saad (“Saad”), filed a motion to dismiss

or, in the alternative, motion for summary judgment (Dkt. No. 13),

the Honorable Michael J. Aloi, United States Magistrate Judge,

issued a Report and Recommendation (“R&R”), recommending that the

Court grant Saad’s motion and dismiss Bates’s petition (Dkt.



       1
         Here, nunc pro tunc refers to the BOP’s exclusive power, under 18
U.S.C. § 3621(b), to retroactively designate a state facility as the official
place of imprisonment for a federal prisoner who has served time in state
custody. See Jefferson v. Berkebile, 688 F. Supp. 2d 474, 487 (S.D. W. Va.
2010).
BATES V. SAAD                                                      1:17cv143

                     MEMORANDUM OPINION AND ORDER
                 REJECTING REPORT AND RECOMMENDATION
             [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
      DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
     GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

No. 20).

      Following de novo review of the R&R,2 the Court concludes that

the BOP abused its discretion by selecting July 1, 2013, as the

retroactive start date for Bates’s federal sentence. Accordingly,

it DENIES Saad’s motion (Dkt. No. 13), and GRANTS IN PART Bates’s

§ 2241 Petition (Dkt. No. 1).

                               I. BACKGROUND

A.    Factual Background3

      In November 2011, in Martinsville, Virginia, the Henry County

Sheriff’s Office arrested Bates and charged him with possession of

a firearm and ammunition by a felon in the Commonwealth of Virginia

(Dkt. No. 20). After a federal grand jury named Bates in a six-

count indictment, Virginia loaned him to the United States District

Court for the Western District of Virginia pursuant to a Writ of

Habeas Corpus Ad Prosequendum (Dkt. No. 13-3 at 1-2).




      2
         Bates’s timely objections are sufficiently specific to warrant de
novo review. See 28 U.S.C. § 636(b)(1)(B)(2012)(“A judge of the court shall
make a de novo determination of those powers of the report or specified
proposed findings or recommendations to which objection is made.”).
      3
        The Addendum of Relevant Dates attached to this memorandum opinion and
order sets forth a chronology of the relevant dates discussed by the Court.

                                      2
BATES V. SAAD                                             1:17cv143

                     MEMORANDUM OPINION AND ORDER
                 REJECTING REPORT AND RECOMMENDATION
             [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
      DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
     GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

      Pursuant to a plea agreement, Bates pleaded guilty to Counts

Three and Four of the six-count federal indictment, charging him

with distribution of oxycodone, in violation of 21 U.S.C. §

841(a)(1), and possession of a firearm during and in relation to a

drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)

(Dkt. No. 13-3 at 5). He received a sentence of 46 months of

imprisonment on Count 3, and a consecutive sentence of 60 months of

imprisonment on Count 4, for a total sentence of 106 months. Id. at

6.

      The Western District of Virginia returned Bates to the custody

of Virginia and lodged the federal judgment as a detainer. The

Henry Circuit Court, in Henry County, Virginia, sentenced Bates to

a 10-year term of imprisonment, with 5 years suspended and credit

for time served in pretrial custody (Dkt. No. 13-3 at 11-12).

Notably, the time Bates served in pretrial custody ran from

November 13, 2011 (the date of his arrest), until August 30, 2012

(the day his state sentence officially commenced), for a total of

291 days. Id. at 13. When Bates completed his state sentence on

March 9, 2016, Virginia transferred him to the custody of the




                                 3
BATES V. SAAD                                                       1:17cv143

                   MEMORANDUM OPINION AND ORDER
               REJECTING REPORT AND RECOMMENDATION
           [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
    DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
   GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

United   States   Marshals   Service   to   begin   serving    his    federal

sentence of 106 months. Id. at 14.

     In May 2016, while serving his federal sentence, Bates sought

a two level reduction of his 46-month sentence for distribution of

oxycodone pursuant to the newly enacted, so-called “Drugs Minus

Two” law, 28 U.S.C. § 994(u). Id. at 15. The Western District of

Virginia   granted    Bates’s   motion      and   reduced     his    term   of

imprisonment on Count 3 from 46 to 37 months, effectively reducing

his total federal sentence from 106 to 97 months. Id.

     In June 2016, the BOP sent a letter to his federal sentencing

court inquiring whether it would oppose a potential nunc pro tunc

designation of Bates’s sentence as to Count 3. Id. at 16-17. The

court interposed no objection, and the BOP, utilizing the five

factors outlined in 18 U.S.C. § 3621(b), concluded that a nunc pro

tunc designation was appropriate “insofar as it related to Count 3”

(Dkt. Nos. 13-2 at 3; 13-3 at 18-19; 20).

     To effectuate the nunc pro tunc designation, the BOP selected

a retroactive start date for Bates’s 37-month sentence on Count 3

that would allow his federal sentence to run partially concurrent

to his state sentence (Dkt. No. 13-2 at 3). According to the BOP’s


                                   4
BATES V. SAAD                                                   1:17cv143

                     MEMORANDUM OPINION AND ORDER
                 REJECTING REPORT AND RECOMMENDATION
             [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
      DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
     GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

calculation, Bates would have satisfied his 37 months on Count 3 on

March 8, 2016, the day before Virginia released him to federal

custody to begin serving his federal sentence. Id. Based on this,

the BOP contends that Bates began serving his consecutive 60-month

sentence on Count 4 on March 9, 2016. Id.

      Whether the BOP correctly determined that “a 37-month term of

imprisonment commencing on July 1, 2013 would be satisfied on March

8, 2016, the day prior to the state sentence’s satisfaction date,”

id., is, as Bates has aptly pointed out in his memorandum, “the

crux of the matter” (Dkt. No. 22). Notably, the span of time

between July 1, 2013, and March 8, 2016, is not 37 months, but only

32 months and 8 days.

B.    Procedural Background

      Saad’s motion argues that Bates is not entitled to any

additional credit for time spent in state custody because all of

the time he spent in pretrial custody has already been credited

against his state sentence (Dkt. Nos. 13, 13-1 at 5-6).

      Bates concedes that he cannot receive credit for any time

spent in state custody against his 60-month sentence on Count 4

because,   under   §   924(c)(1)(A),   that   sentence   must   be   served


                                   5
BATES V. SAAD                                                                  1:17cv143

                     MEMORANDUM OPINION AND ORDER
                 REJECTING REPORT AND RECOMMENDATION
             [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
      DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
     GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

consecutively to any other sentence (Dkt. No. 19). But he insists

that,    when    the    BOP    granted      his       nunc    pro   tunc   request,   it

erroneously credited him with only 31 months in state custody. Id.

According to his reasoning, by subtracting 31 months from 97 months

(his total federal sentence), 66 months, or 6 months more than the

60-month sentence on Count 4, remain, and the BOP therefore must

credit him with an additional 6 months of time served on his 37-

month sentence for Count 3. Id. Tellingly, Saad has never responded

to this argument, whether in her motion to dismiss or supporting

brief. Nor has she filed a reply brief justifying the BOP’s

calculations.

        In   October    2018,    Magistrate           Judge    Aloi   issued    a   R&R,

recommending that the Court grant Saad’s motion and deny Bates’s

§ 2241 petition (Dkt. No. 20). The R&R adopted the BOP’s argument

that Bates was not entitled to six additional months of credit

against his federal sentence because all of the time he spent in

pretrial custody (from November 13, 2011, the date of his arrest,

to   August     30,    2012,    the   day       his    state    sentence    officially

commenced) was credited against his state sentence. Id. at 10-11.

The R&R, however, failed to explain how a 37-month sentence


                                            6
BATES V. SAAD                                            1:17cv143

                   MEMORANDUM OPINION AND ORDER
               REJECTING REPORT AND RECOMMENDATION
           [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
    DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
   GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

beginning on July 1, 2013, could be “satisfied” 32 months and 8

days later on March 8, 2016. Nor did it explain how Bates could

have received pretrial credit for the time he spent in state

custody through July 1, 2013, in as much as, at that time, he was

no longer in pretrial custody, which had ended on August 30, 2012.

     After reviewing the record, the Court directed Saad to provide

Bates’s projected release date (without good conduct time), as well

as the amount of good conduct time Bates had earned to date (Dkt.

No. 23). In her submission, Saad calculated that, as of February

11, 2019, Bates’s projected release date, without good conduct

time, would be July 31, 2021 (Dkt. No. 24). With the 270 days of

good conduct time Bates had accumulated to date, and the potential

to earn a total of 380 days of good conduct time, Bates could be

released, at the earliest, on or about July 16, 2020. Id.

                      II. STANDARD OF REVIEW

     When considering a magistrate judge’s R&R pursuant to 28

U.S.C. § 636(b)(1), the Court must review de novo those portions to

which objection is timely made. Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [petitioner] does not object.” Dellacirprete v.


                                7
BATES V. SAAD                                            1:17cv143

                   MEMORANDUM OPINION AND ORDER
               REJECTING REPORT AND RECOMMENDATION
           [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
    DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
   GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

Gutierrez, 479 F. Supp. 2d 600, 603-04 (N.D. W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been

made unless they are “clearly erroneous.” See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                       III. APPLICABLE LAW

     The BOP “typically enjoys broad discretion in analyzing nunc

pro tunc requests in the first instance.” Mangum v. Hallembaek, 910

F.3d 770, 779 (4th Cir. 2018). Nevertheless, courts maintain the

authority to review the BOP’s ultimate decision to grant or deny a

nunc pro tunc request. Mangum v. Hallembaek, 824 F.3d 98, 103 (4th

Cir. 2016). Likewise, when the BOP grants a prisoner’s nunc pro

tunc request, courts have the authority under § 2241 to review its

computation of the sentence. See Rickman v. Maye, 196 F. Supp. 3d

1197, 1200-02 (D. Kan. 2016) (reviewing prisoner’s claim “that the

BOP, to the extent it granted his request for a retroactive

concurrent designation, erred when it calculated the start and

release dates for his federal sentence”); cf. Atkins v. Garcia, 816

F. Supp. 2d 1108, 1110 (D. Col. 2011) (“‘A motion pursuant to §

2241 generally . . . [includes] such matters as the administration


                                8
BATES V. SAAD                                                           1:17cv143

                     MEMORANDUM OPINION AND ORDER
                 REJECTING REPORT AND RECOMMENDATION
             [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
      DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
     GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

of   parole,       computation   of     a    prisoner's   sentence     by    prison

officials, prison disciplinary actions, prison transfers, type of

detention and prison conditions.’” (emphasis added) (alteration in

original) (quotation omitted)).

        Because the BOP is an administrative agency, the Court must

determine      which     deferential     standard    to   apply   to   the   BOP’s

determination that July 1, 2013, is the correct retroactive start

date for Bates’s federal sentence. See Hogge v. Wilson, 648 Fed.

App’x       327,   330    (4th   Cir.       2016)   (noting   that     the    BOP’s

interpretations are not always entitled to Chevron deference). This

determination        depends     on     what    manual,    program     statement,

regulation, or statute was used to choose Bates’s retroactive start

date.4 Although the BOP did not include this information in the

record,5 the Court concludes that the BOP’s decision fails to

        4
        If the BOP’s determination was based on its interpretation of a
statute, its determination may be entitled to Chevron deference. Hogge, 648
Fed. App’x at 330. But if its determination was based on its interpretation of
a BOP program statement, its determination would only be entitled to Skidmore
deference, which requires courts only to defer to the BOP “to the extent it
has the ‘power to persuade.’” Id. (quoting Knox Creek Coal Corp. v. Sec'y of
Labor, Mine Safety & Health Admin., 811 F.3d 148, 160 (4th Cir. 2016) (quoting
Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944))). In Hogge, the Fourth
Circuit applied Skidmore deference to the BOP’s calculation of a prisoner’s
release date under BOP Program Statement 5880.28. 648 Fed. App’x at 330.
        5
        Although the BOP likely interpreted a BOP program statement when it
selected July 1, 2013, as the retroactive start of Bates’s federal, nothing in
the record identifies which program statement was used, if any. Accordingly,

                                            9
BATES V. SAAD                                                      1:17cv143

                    MEMORANDUM OPINION AND ORDER
                REJECTING REPORT AND RECOMMENDATION
            [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
     DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
    GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

persuade under any deferential standard because the BOP clearly

abused its discretion when it selected July 1, 2013, as the start

of Bates’s 37-month term of imprisonment.

                              IV. DISCUSSION

      Contrary to both Saad’s argument and the R&R’s conclusion,

Bates received no credit for time spent in pretrial custody through

July 1, 2013. This is because he was only in pretrial custody from

November 13, 2011, the date of his arrest, through August 30, 2012,

the day his state sentence officially commenced (Dkt. 13-3 at 13).

Because Bates was no longer in pretrial custody on August 30, 2012,

the BOP was free to select a date prior to July 1, 2013 to

retroactively calculate the beginning of his 37-month sentence on

Count 3.

      The accuracy of the BOP’s selection of July 1, 2013, as the

retroactive    start   date   is   undermined    by   its   own   reasoning.

According to the BOP, its stated goal was to select a retroactive

start date that would assure that Bates’s 37-month sentence on

Count 3 “would be satisfied on March 8, 2016,” the day before being

released to federal custody (Dkt. No. 13-2 at 3). Indeed, the BOP


the Court cannot definitively conclude which deferential standard applies
here.

                                     10
BATES V. SAAD                                            1:17cv143

                   MEMORANDUM OPINION AND ORDER
               REJECTING REPORT AND RECOMMENDATION
           [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
    DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
   GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

explained that “[t]his calculation would allow [Bates]’s 37-month

term to run concurrent with his state sentence while also allowing

for [Bates]’s 60-month consecutive portion of the sentence to

commence on the actual release date of the state sentence . . . .”

Id. at 3-4.

     Notably, there are not 37 months between July 1, 2013, and

March 8, 2016, but only 32 months and 8 days. Neither Saad’s

memorandum nor the R&R attempts to explain how Bates’s 37-month

sentence could have been satisfied in 32 months and 8 days (Dkt.

Nos. 13-1, 20).

     The BOP’s decision to select July 1, 2013, as the retroactive

start date also is contradicted by the additional information

regarding Bates’s projected release date, both with and without

good conduct time, submitted by Saad (Dkt. No. 23). Although Saad

claims that a retroactive start date of Bates’s federal sentence on

July 1, 2013, satisfied his 37-month sentence on March 8, 2016, and

allowed his 60-month sentence to begin on March 9, 2016 (Dkt. No.

13-2 at 3-4), Bates’s projected release date, without good conduct

time, is July 31, 2021 (Dkt. No. 24), which is 64-plus months




                                11
BATES V. SAAD                                                     1:17cv143

                   MEMORANDUM OPINION AND ORDER
               REJECTING REPORT AND RECOMMENDATION
           [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
    DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
   GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

later. Critically, a 60-month sentence beginning on March 9, 2016,

should be satisfied, at the latest, on March 8, 2021.

        The foregoing establishes that the BOP abused its discretion

when, after granting Bates’s nunc pro tunc request, it selected

July 1, 2013, as the retroactive start date for his sentence on

Count 3. That calculation effectively extends Bates’s total 60-

month     term     of   imprisonment   by   four-plus   months,   and   thus

constitutes a miscarriage of justice well within the Court’s power

to correct. See         Taylor v. Warden Allendale Corr. Inst., No.

0:14–2032–TMC, 2015 WL 1730813, at *2 (D.S.C. Apr. 14, 2015)

(“Habeas corpus proceedings are the proper mechanism for a prisoner

to challenge the . . . duration of his custody.”).

                                IV. CONCLUSION

        For the reasons discussed, the Court REJECTS the Report and

Recommendation of the Magistrate Judge (Dkt. No. 20), DENIES Saad’s

Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment (Dkt. No. 13), and GRANTS IN PART Bates’s 28 U.S.C. § 2241

petition (Dkt. No. 1). Accordingly, it ORDERS as follows:

             (1)    The BOP shall recalculate the retroactive start

                    date of Bates’s 37-month federal sentence, so that


                                       12
BATES V. SAAD                                               1:17cv143

                   MEMORANDUM OPINION AND ORDER
               REJECTING REPORT AND RECOMMENDATION
           [DKT NO. 20], DENYING RESPONDENT’S MOTION TO
    DISMISS OR MOTION FOR SUMMARY JUDGMENT [DKT. NO. 13], AND
   GRANTING IN PART PETITIONER’S § 2241 PETITION [DKT. NO. 1]

                it commences on or before February 8, 2013, and

                concludes on or before March 8, 2016; and

          (2)   The BOP shall recalculate the start date of Bates’s

                60-month sentence, so that it commences on March 9,

                2016, and concludes on or before March 8, 2021.

     The Clerk is directed to mail a copy of this Order to Bates

by certified mail, return receipt requested, and to counsel of

record and all appropriate agencies by electronic means.

DATED: March 26, 2019

                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                13
BATES V. SAAD                                                   1:17cv143

                                 ADDENDUM


                     CHRONOLOGY OF RELEVANT DATES

November 13, 2011:    Bates arrested by the Henry County Sheriff’s

                      Office, beginning his time spent in pretrial

                      custody;

August 30, 2012:      Bates commences his state sentence, ending his

                      time spent in pretrial custody;

July 1, 2013:         Bates      retroactively      starts his federal

                      sentence of 37 months on Count 3;

March 8, 2016:        Bates ostensibly satisfies his retroactive 37-

                      month sentence on Count 3;

March 9, 2016:        Bates   satisfies     his   state   sentence and is

                      transferred into federal custody to begin his

                      consecutive, 60-month sentence on Count 4; and

July 13, 2021:        The date Bates is projected to be released

                      without good conduct time (the latest date he

                      could be released).




                                    i
